Electronically Filed
                                                       Supreme Court
                                                       SCWC-29440
                                                       07-MAR-2014
                                                       08:02 AM




                            SCWC-29440

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       KAUAI SPRINGS, INC.,
                  Petitioner/Appellant-Appellee,

                               vs.

          PLANNING COMMISSION OF THE COUNTY OF KAUA#I,
                 Respondent/Appellee-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29440; CIV. NO. 07-1-0042)

                       ORDER OF CORRECTION
                        (By: Pollack, J.)

           IT IS HEREBY ORDERED that the Opinion of the Court,

filed on February 28, 2014, is corrected as follows:

           1. On page 98, line 10:

           Delete the phrase “While ‘encouraging’ review,” and

capitalize the letter “t” in the word “the.”

           2.   On page 98, footnote 44, line 2:

           Insert the phrase “as set forth in this opinion”

after the word “Commission.”
           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED: Honolulu, Hawai#i, March 7, 2014.

                                 /s/ Richard W. Pollack

                                 Associate Justice




                               -2-